Citation Nr: 1119266	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  96-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for hypertension, to include a secondary to anxiety with depression, has been received.

2.  Entitlement to service connection for hypertension, to include as secondary to anxiety with depression.

3.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling from October 7, 1994.

4.  Entitlement to an increased rating for bilateral pes planus beginning October 21, 2010.

5.  Entitlement to an increased rating for a low back disability, currently evaluated as 10 percent disabling from October 7, 1994 to September 26, 1996. 

6.  Entitlement to an increased rating for a low back disability from September 27, 1996 to January 29, 2002. 

7.  Entitlement to an increased rating for a low back disability from January 1, 2003 to March 18, 2003; 

8.  Entitlement to an increased rating for a low back disability from March 19, 2003 to May 23, 2005 and from May 1, 2006. 

9.  Entitlement to a separate rating for surgical scars of the low back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to November 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a May 1995 rating decision, the RO continued the previously assigned 0 percent (noncompensable) rating for bilateral pes planus and the 10 percent rating for a low back disability - each effective from October 7, 1994 (the date of the Veteran's claim for increased ratings).  In June 1996, the Veteran testified before RO personnel at the RO; a transcript of that hearing is of record.  In a July 1997 decision, the Board denied increased ratings for bilateral pes planus and for a low back disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2003 Memorandum Decision, the Court vacated the Board's July 1997 decision and remanded these matters to the Board for further proceedings consistent with the Court's Decision.  In September 2003, the Board, in turn, remanded these matters to the RO for additional development.

The Board notes that, in July 2003, while the case was on appeal to the Court, the RO promulgated a decision that increased the rating for residuals of back strain, status-post laminectomy, from 10 percent to 20 percent, and increased the noncompensable rating for bilateral pes planus to 10 percent disabling, with both increases effective March 19, 2003, the date of receipt of the veteran's claim for increases.  

In a March 2005 decision, the Board denied an increased rating for bilateral pes planus; the Veteran appealed this decision to the Court.  In an October 2007 Memorandum Decision, the Court vacated the Board's March 2005 decision with respect to bilateral pes planus and remanded this matter to the Board for further proceedings consistent with the Court's Decision.  

In that same March 2005 decision, the Board remanded the claim for an increased rating for a low back disability to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

In a July 2007 rating decision, the RO, in pertinent part, denied the Veteran's request to reopen a previously denied claim for hypertension.  

In a September 2009 decision, the Board, in pertinent part, remanded the Veteran's request to reopen the claim for service connection for hypertension and the claims for increased ratings for bilateral pes planus and for a low back disability to the RO, via the AMC, for additional development.

The Board notes that the Veteran also appealed the denial of service connection for an acquired psychiatric disorder.  Prior to certifying this appeal to the Board, in a February 2011 rating decision, the RO granted service connection for anxiety with depression.  Because the February 2011 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

The Board notes that during the course of this appeal the Veteran was awarded temporary total disability compensation benefits based upon the need for convalescence due to treatment for his service-connected back disability.  The records show these ratings were assigned from January 30, 2002 to December 31, 2002, and from May 24, 2005, to April 30, 2006.  

In a February 2011 rating decision, the AMC increased the evaluation of the Veteran's low back disability to 40 percent from March 19, 2003.  Since this increase during the appeal did not constitute a full grant of the benefits sought, the Veteran's claim for higher ratings for a low back disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).   

The Board further observes that the Veteran has claimed that his low back disability precludes him from working.  The Board acknowledges Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, however, it is noted that a claim for TDIU was separately adjudicated and granted by the RO in February 2011.  Accordingly, given the specific procedural background in this case, a TDIU claim is not deemed to be a component of the current appeal despite the holding in Rice. The Board will, however, consider whether an extra-schedular rating is appropriate, which contemplates factors such as marked interference with employment. 

As a final preliminary matter, with respect to the claim for an increased rating for a low back disability, the Board points out that the RO/AMC issued a rating decision in February 2011, but did not issue a supplemental statement of the case (SSOC) prior to returning this matter to the Board.  Nonetheless, the Board finds that there was substantial compliance with the September 2009 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this particular case, the RO/AMC's failure to issue a SSOC is not prejudicial to the Veteran.  The RO/AMC considered the pertinent evidence that had been submitted since the last SSOC, readjudicated the claim, and notified the Veteran of any material changes in his award in the February 2011 rating decision.  These actions satisfied the underlying purpose for issuing a SSOC and the Board finds that moving forward with this claim at this time would not cause any prejudice to the Veteran.  

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the claim for service connection for hypertension, but that additional development is necessary regarding the underlying service connection claim.  Hence, entitlement to service connection for hypertension, to include as secondary to anxiety with depression, along with entitlement to a separate rating for surgical scars of the low back are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claims herein decided has been accomplished.

2.  In a May 1995 rating decision, the RO determined that new and material evidence sufficient to reopen the Veteran's previously-denied claim for service connection for hypertension had not been submitted; although notified of the denial, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the May 1995 denial includes evidence that is not cumulative or redundant of evidence of record at the time and relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension.  

4.  Prior to October 21, 2010, bilateral pes planus was manifested primarily by pain on manipulation and use, cramping, and evidence of mild flattening of the feet; overall, bilateral pes planus symptomatology was no more than moderate in nature.  

5.  From October 21, 2010, bilateral pes planus has been manifested primarily by pain on manipulation and use, cramping, inward bowing of the achilles tendon, and marked deformity (hindfoot heel valgus); overall, bilateral pes planus symptomatology has been no more than severe in nature.  

6.  From October 7, 1994 to September 26, 1996, low back disability was manifested by slight limitation of motion with pain and mild intervertebral disc syndrome (IVDS).

7.  From September 27, 1996 to January 29, 2002, low back disability was manifested by no more than moderate limitation of motion with pain, and moderate IVDS with recurring attacks. 

8.  From January 1, 2003 to May 23, 2005, and from May 1, 2006, low back disability has been manifested by severe limitation of motion with pain, and recurring attacks of severe IVDS with intermittent relief, but there has been no ankylosis of the entire thoracolumbar spine, no incapacitating episodes of IVDS, and no separately ratable neurological manifestations of the Veteran's lumbar radiculopathy.  


CONCLUSIONS OF LAW

1.  The May 1995 rating decision, determining no new and material evidence had been submitted to reopen the Veteran's previously-denied claim for service connection for hypertension is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the May 1995 denial is new and material, the criteria for reopening the claim for service connection for hypertension, to include as secondary to anxiety with depression, are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for a rating in excess of 10 percent for bilateral pes planus prior to October 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2010).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating for bilateral pes planus from October 21, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2010).

5.  The criteria for a rating in excess of 10 percent for low back disability from October 7, 1994 to September 26, 1996, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating for low back disability from September 27, 1996 to January 29, 2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 40 percent rating for low back disability from January 1, 2003 to March 18, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003). 

8.  The criteria for a rating in excess of 40 percent for low back disability from March 19, 2003 to May 23, 2005 and from May 1, 2006, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Given the favorable disposition of the request to reopen the claim for service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the claim have been accomplished.

As regards the remaining claims herein decided, the VCAA requirements, as interpreted by the Court, have been fulfilled in correspondence dated in February 2004, February 2006, May 2008 and February 2010.  The correspondence notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Subsequently, the claims were reviewed, a SSOC was issued in January 2011 (for pes planus) and a February 2010 rating decision was issued in March 2011 (for low back disability).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) finding that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided such notice in March 2006, October 2006, and February 2010 letters.  

All pertinent development has been undertaken.  VA examinations were conducted in January 1995, September 1996, May 2003, April 2004, January 2007, October 2010.  All available, relevant evidence has been obtained in this case, including VA treatment records, Social Security Administration (SSA) records, and private medical records from Dr. Weir, Detroit Medical Center, and Henry Ford Hospital.  The Board finds the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Reopening the Claim for Service Connection for Hypertension

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). This must be confirmed by readings taken two or more times on at least three different days.  Id.

The Veteran was first denied service connection for hypertension in a March 1990 rating decision.  He filed a petition to reopen the previously-denied claim in October 1994, which was denied by the RO in a May 1995 rating decision.  He did not appeal that decision and it became final.  See 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2010).  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  In the May 1995 rating decision, the RO noted that the Veteran had not been diagnosed with hypertension during service and that treatment for hypertension did not begin until 1994; according to RO, the Veteran had not submitted new and material evidence to reopen the claim.   

At the time of the May 1995 rating decision, the evidence of record included the Veteran's service treatment records (STRs), VA treatment records, and VA examinations dated in January 1990 and January 1995.  

The Veteran's STRs were unremarkable for any treatment or diagnosis of hypertension during service.  Blood pressure reading during service were as follows:  110/70 in May 1974; 110/76 in September 1977; 120/80 and 122/64 in October 1977; 130/78 in January 1978; 100/74 in August 1978; 120/72 in September 1978; 110/68 in October 1978; 104/58 in December 1978; 110/70 in February 1979; 130/78 in May 1980; 120/78 in July 1980;120/80 in February 1982; 110/68 in April 1983; 124/85, 122/76 and 122/80 in February 1985; 130/80 in March 1985; 132/78 in May 1985; 115/80 in January 1986; 119/80 (dental record) and 130/80 (dental record in June 1986; 110/60 in July 1986; 112/80 in August 1986; 110/74 in April 1987; 122/78 in November 1987;136/80 in March 1988; 126/80 in October 1988; and 108/78 in March 1989.

A January 1990 VA examination report noted that the Veteran self-reported a "few episodes" of hypertension during the last few years but did not take any medication.  His blood pressure was 125/88 in a sitting position.

An April 1994 VA medical certificate indicated that the Veteran's blood pressure was 166/108.  He denied a history of hypertension, stating that he had borderline hypertension.  A second blood pressure reading was 160/100.  Borderline hypertension was diagnosed.  A May 1994 medical certificate indicated that the Veteran had been treated for hypertension since being diagnosed in April.  

A January 1995 VA examination report noted that the Veteran was started on hypertension medication in April 1994.  At the time of the examination, his blood pressure was 160/90 in a sitting position, 164/90 in a standing position, and 170/90 in a supine position.  The examiner noted that the Veteran had hypertension, treated since April 1994, and that the Veteran was hypertensive on examination that day.  

In the May 1995 rating decision, the RO denied the Veteran's request to reopen the claim for service connection for hypertension because new and material evidence had not been submitted.  

In January 2002, the Veteran filed a petition to reopen the claim for service connection for hypertension.  In various statements, he alleged that his hypertension was secondary to his service-connected low back disability.  The Board notes that the AMC granted service connection for anxiety with depression in a February 2010 rating decision.  In a March 2010 statement, he alleged that his hypertension was induced, in part, by stress and psychiatric symptoms.
  
Evidence added to the claims file since the May 1995 rating decision includes VA treatment notes, which show ongoing treatment for hypertension.  In March 2010, the Veteran also submitted Internet research indicating that mental stress can induce and/or aggravate hypertension.    

This recently submitted evidence is "new" in that it was not previously before agency decision makers at the time of the May 1995 decision, and it is not cumulative or duplicative of evidence previously considered.  All evidence submitted is presumed credible for the purposes of reopening a claim, and, while not necessarily conclusive, for the purposes of reopening the claim, the Internet research suggesting that the Veteran's hypertension "may" be induced or aggravated by his service-connected anxiety with depression is "material" evidence.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for hypertension.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for hypertension, to include as secondary to anxiety with depression, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Claims for Increased Ratings

Law and Regulations - in General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Where a claim for a higher evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings from the time the claim is file until VA makes a final decision.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).
Bilateral Pes Planus

Law and Regulations - Specific

In this case, the Veteran has been assigned a 10 percent rating for his service-connected bilateral pes planus pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010), effective from October 7, 1994 (the date of the claim for an increased rating).

5276
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30

Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral
10

Mild: symptoms relieved by built-up shoe or arch support
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).

5284
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

Factual Background 

The report of a January 1995 VA examination reflects that the Veteran had a normal gait and that pes planus was not seen.  There were no calluses or deformities of the feet.  He walked well on his toes, heels, and on inverted and everted feet.  Pes planus was also not seen on X-ray.  The diagnosis was a history of pes planus with no pathology seen.

During a June 1996 RO hearing, the Veteran said that he had pain and cramps in his feet and took Robaxin, a muscle relaxer, and an anti-inflammatory.  He said that he put over-the-counter cushion inserts in his shoes.  

In January 2002, multiple X-ray projections of the Veteran's feet were obtained and revealed minimal bilateral degenerative changes in the first metatarsophalangeal joints with no other significant abnormalities.

The report of a May 2003 VA examination reflects the Veteran's complaints of bilateral feet pain, stiffness, and fatigability.  He said that he had not had any treatment for foot pain.  He said the pain was mild to moderate and was intermittent.  Pain was aggravated by walking and standing, and alleviated with rest and elevation.  On physical examination of the right foot, there was no erythema or ecchymosis.  There was slight tenderness to palpation of the right anterior tibio-fibular ligament posterior talofibular ligament, and calcaneal fibular ligament.  There was pain with eversion of the foot.  There was no pain with palpation of the right deltoid ligament and Achilles tendon.  Upon standing, his mid foot arch appeared to be flat.  On physical examination of the left foot, there was no erythema, ecchymosis or tenderness to palpation of the lateral and medial ligaments.  He did have tenderness to palpation of the mid foot arch.  On walking, his gait appeared to be antalgic.  The soles of his shoes appeared to be breaking down on the posterolateral aspect.  There were no forefoot deformities.  The achilles tendon was contracted during weight-bearing.  There appeared to be mid foot flattening.  X-rays on weightbearing demonstrated mild flattening of the mid foot.  The diagnosis was bilateral foot pain secondary to pes planus.

The report of an April 2004 VA examination reflects the Veteran's complaints of cramps and pain in both feet since 1985.  He said he also had swelling after prolonged use.  On physical examination of the right foot, moderate flatfoot with mild hallux valgus was noted.  There was no marked deformity.  There was no inward displacement and the Veteran did not complain of pain on manipulation.  There was minimal swelling, but no callosity and no pronation of the foot.  There was no need for orthopedic shoes and no likelihood of additional pain and limitation of motion.  On physical examination of the left foot, there was moderate flatfoot with mild hallux valgus.  There was no fungus infection or calluses.  Ankle pulse was palpable and there was no pain on manipulation.  The Achilles tendon seemed to be neutral both on the right and left side and did not change positions on tiptoeing.  X-rays of both feet revealed mild pes planus, but were otherwise unremarkable.  It was noted that there was evidence of mild flatfeet on both sides with evidence of minimal hallux valgus.  The examiner opined that there was no need for orthopedic shoes or appliances and it was not likely that the Veteran would suffer additional functional loss due to subjective complaints of pain either at rest or during "flare-up."

The report of the October 2010 VA examination indicates the Veteran's complaints of bilateral foot pain partially relieved by rest and elevation of the feet.  The Veteran indicated that he had pain in the arches of his feet and experienced cramping.  He said he was unable to stand more than a few minutes and could not walk more than a few yards.  On objective physical examination of both foot, there was no evidence of painful motion, swelling, instability weakness or abnormal weight bearing.  There was objective evidence of tenderness of the plantar arch and posterior tibial tendon.  There was inward bowing of the Achilles tendon on weight bearing and non-weight bearing that was not correctible with manipulation.  There was pain, but no spasm on manipulation of the Achilles tendon.  There was no forefoot or midfoot malalignment and no pronation.  The arch was not present on weight bearing or on non-weight bearing.  There was pain on manipulation, and hindfoot heel valgus to 10 degrees not correctible by manipulation.  Weight bearing line was medial to great toe of both feet.  There was no muscle atrophy.  The Veteran's gait was antalgic.  X-rays revealed no bony abnormalities.  The diagnosis was bilateral pes planus.  The examiner noted that the disability had significant effects on the Veteran's employment due to decreased mobility.  

Legal Analysis

Considering the evidence in light of the above-noted rating criteria, the Board finds that a rating higher than 10 percent for bilateral pes planus is not warranted prior to October 21, 2010; however, resolving reasonable doubt in the Veteran's favor, a higher, 30 percent rating is warranted from October 21, 2010.  

Collectively, the evidence reflects that the Veteran's bilateral pes planus was no more than mild or moderate in nature prior to October 21, 2010.  In this regard, the Board points out that pes planus was not objectively seen during the January 1995 VA examination.  Furthermore, X-rays in May 2003 and April 2004 showed only mild pes planus.  In May 2003, the Veteran had pain on manipulation and use of his feet, but he said the pain was intermittent.  Furthermore, there was no evidence of swelling, deformity (such as pronation or abduction), or characteristic callosities - characteristics listed among the criteria for a 30 percent rating for severe bilateral pes planus.  In April 2004, the examiner noted that the Veteran had minimal swelling, but there was no marked deformity or characteristic callosities.  There was also no inward displacement and the Veteran did not complain of pain on manipulation.  The examiner described the bilateral pes planus as moderate and said that there was no need for orthopedic shoes.  Overall, even considering the Veteran's complaints of pain and cramping, the Board finds that his bilateral pes planus was no more than moderate, or 10 percent disabling, prior to October 21, 2010.

The October 21, 2010 VA examination report, however, suggests more severe symptoms than previously noted.  In this regard, the Board points out that although there was no forefoot or midfoot malalignment and no pronation, the Veteran did have hindfoot heel valgus to 10 degrees on each foot that was not correctible by manipulation.  The Board finds that this is objective evidence of marked deformity, which is one of the characteristics listed among the criteria for a 30 percent rating for bilateral pes planus.  Although swelling and characteristic callosities were not objectively noted, the Veteran continued to have pain on manipulation and use of his feet.  The Veteran said that the pain was alleviated by rest and elevation, but that he could not stand more than a few minutes and could only walk a few yards.  Furthermore, the examiner noted that the Veteran's bilateral pes planus would have significant impact on his ability to work due to lack of mobility.  Overall, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral pes planus symptomatology has been severe since October 21, 2010 and is commensurate with a 30 percent rating.  A rating higher than 30 percent is not warranted because the Veteran's bilateral pes planus has not demonstrated pronounced symptomatology such as marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  

The Board has considered whether the Veteran is entitled to higher ratings for bilateral pes planus under Diagnostic Code 5284 (other foot injuries); but finds that he is not.  For the same reasons discussed above, the Board finds that the Veteran's bilateral pes planus was no more than moderate in nature prior to October 21, 2010, warranting no more than a 10 percent rating under Diagnostic Code 5284.  Furthermore, the Board points out that a rating higher than the 30 percent assigned from October 21, 2010 is not available under Diagnostic Code 5284.  

Low Back Disability

Law and Regulations - Specific

During the pendency of this appeal, the Veteran's low back disability has been evaluated using the criteria for a lumbosacral strain and for spinal fusion.  In addition, the evidence also suggests that the Veteran has degenerative joint disease (DJD) (i.e., arthritis) and degenerative disc disease (DDD) (i.e., IVDS).  Consequently, the Board will also consider these rating criteria in evaluating the Veteran's service connected low back disability.

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.). When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a , Diagnostic Code 5003 (2010).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that effective September 23, 2002, the criteria for rating IVDS were revised, and, effective September 26, 2003, VA revised the criteria for rating all disabilities of the spine, including IVDS.  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new Diagnostic Codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7- 2003 (2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. 4.71a, Diagnostic Code 5292 (prior to September 26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2003).

As of September 23, 2002, IVDS could be evaluated on either the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 separate ratings of its chronic orthopedic and neurological manifestations, along with evaluations of all other disabilities, whichever results in the higher rating.  For purposes of evaluation under former DC 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician, and chronic orthopedic and neurological manifestations mean orthopedic and neurological signs and symptoms resulting from IVDS that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (effective September 23, 2002).

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion
40

With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position
20

With characteristic pain on motion
10

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 26, 2003).

General Rating Formula for Diseases and Injuries of the Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 


Rating
With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 





20
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months 
40

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months 
20
 
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 


Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2010)


Factual Background

During the January 1995 VA examination, the Veteran reported that he had to quit his job as a mailman in August 1994 because of back spasms.  On physical examination, the Veteran's spine was straight with no palpable spasms.  Range of motion of the thoracolumbar spine was to 120 degrees of forward flexion, 35 degrees of extension, 50 degrees of right lateral flexion, 40 degrees of left lateral flexion, and 60 degrees of rotation, bilaterally.  X-rays of the spine revealed small hypertrophic marginal osteophytes arising from L4 and L5.  The diagnosis was history of herniated disc with minimal osteoarthritic changes of the lumbar spine, which the examiner noted was "fine."

A September 1995 VA emergency room X-ray revealed small hypertrophic marginal osteophytes arising from L4-L5, which appeared a little bit bigger when compared to the last study in October 1994.  The disc space between L4 and L5 also appeared somewhat narrowed.

During a June 1996 RO hearing, the Veteran said that he has episodes where his back was totally disabling, lasting from a week to a month.  He complained of back spasms and cramps and said that he took Robaxin, a muscle relaxer, and anti-inflammatories.

A July 1996 VA CT scan of the lumbar spine revealed bulging discs from L3 to S1 with just very slight encroachment of the dural sac by the discs.  There was no encroachment with displacement of the spinal nerves, especially in the level of L5 on the left.  

The report of a September 1996 VA examination reflects the Veteran's complaints of back pain, worse at night and after prolonged standing.  He said he had occasional sharp pain on walking, but not constant.  On objective examination, there was no postural abnormality or any fixed deformity.  He had good muscle tone without any spasm or atrophy, but the mid-section of the spine was tender to palpation.  Range of motion of the thoracolumbar spine was from 20 degrees of extension to 70 degrees of forward flexion.  Right and left lateral flexion was to 25 degrees and right and left lateral rotation was to 20 degrees.  There was objective evidence of pain on motion.  Both lower extremities were negative for any neurological deficiency, but reflexes were sluggish.  X-rays appeared normal.  An electromyograph (EMG) and nerve conduction study were consistent with lumbosacral radiculopathy with involvement of the paraspinal muscles only, bilateral.  

An August 2000 VA progress note indicates the Veteran complained of low back pain.  Range of motion of the lumbosacral spine was normal with no tenderness.  Sensory and motor examinations were intact.  An August 2000 X-ray revealed minimal degenerative changes with early lipping anteriorly at the level of L4 and to a lesser degree at the level of L2-L5.  There was minimal narrowing of the disc space at L4-5; no apparent spondylolisthesis.  

A June 2001 VA progress note indicates the Veteran had forward flexion of the lumbosacral spine to 90 degrees.  Sensory and motor examinations were intact.  A July 2001 VA neurology note indicates that there was paraspinal spasm in the lower left spine and range of motion was fairly normal.  The physician noted that there might be lumbar radiculopathy, particularly on the right side, but that this remained to be seen.  Later that month, flexion of the lumbosacral spine was to 70 degrees with tenderness noted at the right posterior iliac crest.  A July 2001 X-ray revealed minimal narrowing of the L4-5 disc space; small osteophytes were present from the vertebral margins; otherwise negative.

An August 2001 VA MRI report indicates the Veteran had a left paramedian disc herniation at L3-L4, which impinged on the nerve roots at that level; a prominent disc bulge at L4-L5 with slight narrowing of the lateral recesses bilateral and moderate facet degenerative changes; and moderate disc bulging at L5-S1.

A September 2001 VA neurosurgery progress note reflects that the Veteran complained of episodes of severe back pain and spasms, occurring 4 to 5 times per year averaging from a few weeks to 2 months.  He said his symptoms were aggravated by any sort of physical activity, including coughing, sneezing, bending and stooping.  Motor examination showed no weakness, atrophy, clonus, tremors, or fasciculations.  Deep tendon reflexes were markedly hypoactive to almost absent in all four extremities.  Sensory findings were normal.  Examination of the back showed no evidence of spasms, malalignment, and localized tenderness over the spine, sacroiliac joints or sciatic notches.  Flexion of the low back was possible to almost 80 percent of normal with some back pain.  Pain was also noted with other movements of the back, which were not restricted.  Gait, Romberg, walking on heel and tiptoe, and tandem gait were normal.  The physician noted that clinically, there was no evidence of nerve root compression from herniated disc.  X-rays showed no evidence of any significant degenerative changes.  An MRI showed some bulges at multiple levels, but none of these caused any stenosis of the canal or nerve root compression.  No surgical treatment was recommended; physical therapy was suggested.

An October 2001 VA progress note indicates the Veteran was fitted with a walker and standard cane.

A November 2001 VA neurosurgery progress note indicates that on repeated questioning, the Veteran denied having any leg radiation of pain from the low back, but did say he had a sensation of tingling in the left posterior thigh.  On physical examination, there was some questionable mild tenderness over the sacroiliac joints.  Flexion of the low back was possible to approximately 75 percent of normal with some ache, more so on extension and on left lateral flexion.  The physician again stated that there was no evidence of nerve root compression from a  herniated disc and did not feel that any surgical treatment was indicated.  The physician suggested physiotherapy.

A January 2002 VA progress note indicates that an MRI showed a left paramedian disc herniation at the L3-4 level, which impinged upon the nerve roots at that level but the foramina was not compromised.  There was also a prominent disc bulge at the L4-5 level with a slight narrowing of the lateral recesses and moderate facet degenerative changes; however, the foramina was not compromised.  There was also moderate disc bulging at the L5-S1 level without significant foraminal or central canal compromise.  It was noted that neurosurgical treatment was warranted as medical management for the past 20 years had been unsuccessful.  

Private treatment records reflect that the Veteran underwent a decompressive lumbar laminectomy with fusion of the L3 and L4 vertebrae in January 2002.  
A temporary total evaluation for a period of convalescence following this surgery was granted from January 20, 2002 to January 1, 2003, pursuant to 38 C.F.R. 
§ 4.30. 

The report of a May 2003 VA examination reflects the Veteran's complaints of intermittent low back pain.  He said he had not had relief of his back pain since the surgery.  He said he had difficulty walking and that the back pain interfered with his daily living.  On physical examination, the Veteran had a healed, nontender surgical scar in the lumbar area.  Active range of motion of the thoracolumbar spine was from 10 degrees of extension to 40 degrees of forward flexion.  Passive range of motion was from 20 degrees of extension to 50 degrees of forward flexion.  He had no sensory deficits.  Motor strength was 5/5 in the right lower extremity, and 4/5 in the left lower extremity.  His reflexes were 1/4 bilaterally.  X-rays revealed a laminectomy at L3-L4.  

An October 2003 VA CT scan of the spine revealed metallic screws with fusion at the L3-4 level with no gross spinal stenosis noted.  At the L4-5 and LS-S1 levels, there was a mild degree of posterior central disc bulging without significant spinal stenosis or narrowing of the foramina.  At the L1-2 and L2-3 levels, there was no significant disc bulging or narrowing of the foramina.

The report of the April 2004 VA examination reflects the Veteran's complaints of pain in the lumbar area which affected movement.  The Veteran said that he had to use a back brace and cane most of the time and that his daily living was somewhat affected and his work was affected.  He said that he has flare-ups every two or three months, which required him to lie in bed for two or three months, but without a doctor's prescription.  On physical examination, normal lumbar lordosis was noted.  The pelvis was symmetrical without any scoliosis.  Muscle tone was good without any spasms or atrophy.  A 3-inch scar and a 1.25-inch scar were noted.  Range of motion of the thoracolumbar spine was from 15 degrees of extension to 45 degrees of forward flexion with pain.  Right and left lateral flexion was to 20 degrees and right and left rotation was to 30 degrees.  The examiner noted that there was evidence of incoordination without any weakness or fatigability.  Functional loss due to subjective complaints of pain was present; however, there was no likelihood of additional loss of motion on repetitive use.  Both lower limbs were equal and negative for any neurological deficiency.  X-rays of the lumbar spine revealed pedicle screw fixation fusion between L3 and L4 and mild degenerative changes at other levels.  A CT scan of the lumbar spine also showed the metallic screw fusion at the L3-4 level.  No gross spinal stenosis was noted.  At the L4-5 and L5-S1 levels, there was a mild degree of posterior central disc bulging without significant spinal stenosis or narrowing of the foramina.  At L1-2 and L2-3 , there was no significant disc bulging and narrowing of the foramina.  The examiner noted that the Veteran's low back disability was manifested by limited motion without any residual neurological deficiency in the lower limbs.  The examiner opined that this was somewhat inconsistent and that the spinal fusion seemed to be very stable and should not produce excessive symptomatology.  

A January 2005 VA urgent care note indicates the Veteran complained of an exacerbation of back pain without bowel or bladder incontinence.  On physical examination, assessment of range of motion, stability, muscle strength, and muscle tone of the upper and lower extremities revealed no abnormality.  Later that month, the Veteran complained of pain with urinary hesitancy and decreased pressure and he was referred for a urology consultation.

A February 2005 private lumbar myelogram revealed L3 laminectomy, L3-4 spinal fusion, moderate ventral extradural impression on the thecal sac at L4-5, and extradural impression on the left at L5-S1 with displacement of the left S1 nerve root.  

A May 2005 private consultation note indicates the Veteran had pain in his low back radiating into his right buttock and right lower extremity.  He also had numbness in his right groin.  He said he is able to stand for 2 minutes, but then had to sit for 20-40 minutes.  He walked with a cane and could not walk far distances.

Private medical notes from R.W., M.D., indicate the Veteran underwent spinal fusion surgery on May 24, 2005, and required assistance with personal hygiene, using the restroom, and going up and down stairs. 

Private medical records from Detroit Medical Center also reflect that the Veteran underwent spinal surgery on May 24, 2005.  The operative note indicates he underwent exploration of the previous L3-4 decompression and fusion, removal of posterior instrumentation, reinstrumentation from L3 to the sacrum, posterolateral decompression at L4-5 and L5-S1 to the left side, and arthrodesis from L3 to the sacrum, and exploration of the left bone graft harvest site.  The post-operative diagnosis was solid fusion at L3-4 and extension of fusion to L4-5 and L5-S1.  In June 2005, X-rays revealed stable posterior fusion from L3 to S1.

A temporary total evaluation for a period of convalescence following surgery was granted from May 24, 2005 to April 30, 2006, pursuant to 38 C.F.R. § 4.30. 

A January 2007 VA examination reflects the Veteran's complaints of constant low back pain, at times reaching 10/10 in intensity.  He said flare-ups occurred multiple times a month and was relieved by rest, heat, and medication.  There was no additional loss of motion during flare-ups.  He said that he had several incapacitating episodes causing him to be bedridden for about 4 months in the past year.  He said he had difficulty going up and down stairs, bathing and attending to hygiene needs.  It was noted that repetitive motion increased the pain without additional loss of motion.  On objective physical examination, the Veteran did not appear to be in any gross distress.  He had a cane but was able to walk without it.  Equilibrium was normal and he had normal heel-to-toe gait with slight antalgia and right lower extremity avoidance.  The lumbosacral spine had normal lordosis.  His pelvis was symmetrical without evidence of scoliosis.  Muscle tone was good and there was no paraspinal spasm.  There was a 6-cm midline incision that was well healed over the lower lumbar spine.  There was also an oblique incisions, likely from iliac crest bone grafting on his left posterior iliac crest.  Range of active and passive motion of the lumbar spine was to 15 degrees of extension to 45 degrees of flexion with complaints of pain.  Right and left lateral flexion was to 10 degrees an right and left rotation was to 30 degrees.  There was minimal evidence of incoordination without weakness or fatigability.  Deep tendon reflexes were 1-/4 in the bilateral knees and 1+/4 in the bilateral achilles tendons.  Motor strength was good and there was no sensory deficit.  There was some decreased strength with right hip flexion and knee extension when compared to the left side.  X-rays revealed maintained hardware in good position from L3 to S1 with overall good alignment and well-appearing fusion at L5-S1 and L4-5 and incomplete fusion at L3-4.  The examiner noted that there were minimal residual neurologic deficiency with mild loss of range of motion and mild weakness in the right lower extremity.  There was no additional loss of range of motion due to pain, fatigue, weakness or lack of endurance on repetitive use. 

A March 2007 private CT scan revealed extensive postsurgical changes from L3 to S1 with pedicle screws.  Pedicle screws at S1 demonstrated lucency and sclerosis bilaterally, suggesting loosening of the screws.  No significant central canal or foraminal stenosis was seen.  There were multilevel degenerative changes also noted.

The report of an October 2010 VA examination reflects the Veteran's complaints of continued back pain with weekly flare-ups of moderate severity lasting one or two days.  He denied urinary incontinence, fecal incontinence, numbness, paresthesias, leg or foot weakness, a history of falls, fatigue, and spasm.  He complained of decreased motion, stiffness, and weakness.  On objective examination, the Veteran's spine was normal in appearance; he had an antalgic gait; there was no muscle spasm, atrophy, guarding, or weakness.  There was pain with motion and tenderness.  The examiner noted that localized tenderness was not severe enough o be responsible for abnormal gait.  Range of motion of the thoracolumbar spine was from 0 degrees of extension to 40 degrees of forward flexion.  Right and left lateral flexion was to 10 degrees and right and left rotation was to 10 degrees.  There was objective evidence of pain, but no additional functional limitation with repetitive testing.  Reflex, sensory, and motor examination findings were normal.  An X-ray showed posterior fusion rods and screws involving the vertebral bodies of L3, L4, L5, and S1.  There was anatomic alignment and positions.  Vertebral body heights were anatomic and disc spaces were well-maintained.  The diagnosis was lumbar spine with fusion from L3 to S1.  It was noted that the Veteran had back pain which made it difficult for him to lift and carry things.  It was noted that he would have a mild to moderate difficulty with chores, sports, recreation, and exercise.  

Legal Analysis

Period from October 7, 1994 to January 29, 2002

The Veteran's low back disability has been assigned a 10 percent rating from October 7, 1994 to January 29, 2002.  Considering the evidence in light of the above-noted rating criteria, the Board finds that a rating higher than 10 percent for the low back disability is not warranted prior to September 27, 1996; however, resolving reasonable doubt in the Veteran's favor, a higher, 20 percent rating is warranted from September 27, 1996 to January 29, 2002.

Prior to September 27, 1996, the evidence reflects that the Veteran's lumbar spine disability was manifested by no more than slight limitation of motion.  The January 1995 VA examination report reflects that range of motion of the thoracolumbar spine was actually more than normal.  Hence, a rating higher than 10 percent is not warranted under Diagnostic Code 5292.  The evidence during this time period also reflects that IVDS was no more than mild.  X-rays in September 1995 indicated that the disc space between L4 and L5 appeared only somewhat narrowed.  The July 1996 VA CT scan showed bulging discs from L3 to S1 but only very slight encroachment of the dural sac and no encroachment with displacement of the spinal nerves.  These findings are consistent with a 10 percent rating for mild IVDS under Diagnostic Code 5293.  Furthermore, although there was evidence of characteristic pain on motion, there was no objective evidence of muscle spasms on extreme forward bending or unilateral loss of lateral spine motion that would support a higher, 20 percent rating under Diagnostic Code 5295.

The Board has considered the Veteran's June 1996 testimony in which he stated that he had episodes where his back was totally disabling, lasting from a week to a month, in addition to his complaints of muscle spasms.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support an increased rating - e.g., moderate limitation of motion, demonstrable muscle spasm, neurological findings appropriate to the site of a diseased disc - are essentially medical findings which are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Furthermore, the Board points out the X-rays showed only minimal arthritis and slight IVDS, which did not involve the spinal nerves.  These objective findings do not support the Veteran's description of the severity of his symptoms during this time period.  Hence, while the Veteran's complaints have been considered, they are not considered more persuasive than the objective medical findings which, as indicated above, do not support a rating higher than 10 percent prior to September 27, 1996.

However, the Board finds that a 20 percent rating for the Veteran's low back disability is warranted from September 27, 1996 to January 29, 2002.  In this regard, the Board points out that the September 1996 VA examination report indicated that the range of motion of the thoracolumbar spine was slightly to moderately limited - i.e., lacking 20 degrees of forward flexion, 10 degrees of extension, 5 degrees of bilateral lateral flexion, and 10 degrees of bilateral rotation. Resolving reasonable doubt in the Veteran's favor, these findings support a 20 percent rating under Diagnostic Code 5292.  Furthermore, although both lower extremities showed no neurological deficits, the examiner noted that reflexes were sluggish.  An EMG and nerve conduction study were consistent with lumbosacral radiculopathy, but only involving the paraspinal muscles.  The Veteran also stated that he had occasional sharp pain on walking, but it was not constant.  These findings support a 20 percent rating under Diagnostic Code 5293 for moderate IVDS with recurring attacks.  

The Board points out that there are inconsistent findings during this time period.  For example, an August 2000 VA progress note indicated that range of motion of the Veteran's lumbar spine was normal and a June 2001 note also indicates that range of motion was "fairly" normal.  An August 2001 MRI indicated that nerve roots were impingement at the L3-4 level and the Veteran complained of radiculopathy; however, the neurosurgeon who examined the Veteran in September and November 2001 indicated that there was no clinical evidence of nerve root compression.  In fact, the neurosurgeon noted that upon repeated questioning, the Veteran said that he did not have radiculopathy but only some tingling in the left posterior thigh.  The neurosurgeon recommended a conservative approach with physical therapy.  On the other hand, the Veteran was fitted with a walker and a cane in October 2001 and a January 2002 VA progress note indicated neurosurgery treatment was recommended based on MRI findings and the fact that medical treatment had been unsuccessful.

Although some of the evidence described above suggests symptomatology less than a 20 percent rating; overall, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent, but no higher, rating is warranted from September 21, 1996 to January 29, 2002.  A rating higher than 20 percent is not warranted because the evidence did not demonstrate severe limitation of motion of the lumbar spine (Diagnostic Code 5292), severe IVDS (Diagnostic Code 5293), or severe lumbosacral strain (Diagnostic Code 5295).  

Again, the Board has considered the Veteran's complaints of severe back pain and spasms, along with radiculopathy in the lower extremities.  For the same reasons described above, however, they are not considered more persuasive than the objective medical findings which do not support a rating higher than 20 percent from September 21, 1996 to January 29, 2002.  


Periods from January 1, 2003 to May 23, 2005 and from May 1, 2006

The Board notes that the RO assigned a 10 percent rating for the Veteran's low back disability following a temporary total evaluation, which ended on December 31, 2002.  A 10 percent rating has been assigned from January 1, 2003 to March 18, 2003 and a 40 percent rating has been assigned from March 19, 2003.  [Parenthetically, the Board notes that the March 19, 2003 effective date for the 40 percent rating was originally based on correspondence from the Veteran indicating that he wanted a higher rating for his back disability.  The RO originally interpreted this as a new claim for an increased rating; however, as the Court vacated the Board's 1997 decision, the Veteran's original October 1994 claim remained pending on appeal during this time period.  Hence, the March 19, 2003 effective date for the 40 percent rating is now somewhat arbitrarily assigned.  It is not based on any increase in the severity of the Veteran's actual symptoms shown in the medical record.]  

The Board points out that there are no medical records in the claims file related to the Veteran's low back disability dated from January 1, 2003 to March 18, 2003; according to the August 2002 rating decision, it appears that the RO assigned a 10 percent rating in the absence of medical records showing muscle spasms on extreme forward bending or unilateral loss of lateral spine motion.  In other words, in the absence of medical evidence demonstrating a 20 percent rating, the RO continued the 10 percent rating that was assigned prior to the period of convalescence.    

Resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating, but no higher, for the low back disability should be assigned from January 1, 2003.  In the absence of medical evidence supporting a 10 percent rating from January 1, 2003 to March 18, 2003, from a logical standpoint, the Board finds that a 40 percent rating should be assigned from January 1, 2003.  As the weight of the evidence indicates that a 40 percent rating is warranted during this time period, it stands to reason that the effective date should be from the date following the period of convalescence.  

The Board, however, does not find that the evidence supports a rating higher than 40 percent.  A 40 percent rating is commensurate with severe limitation of motion of the lumbar spine (Diagnostic Code 5292), severe IVDS; recurring attacks with intermittent relief (Diagnostic Code 5293), and severe lumbosacral strain (Diagnostic Code 5295).  A rating higher than 40 percent is not available under Diagnostic Codes 5292 and 5295.  To warrant a rating higher than 40 percent under Diagnostic Code 5293, there must be evidence of pronounced IVDS.  In this regard, the May 2003 VA examination indicated that he had no sensory deficits and only slightly decreased motor strength in the left lower extremity (4/5).  Reflexes were 1/4 bilaterally, but overall, this does not demonstrate pronounced IVDS.  Moreover, the October 2003 CT scan showed no significant spinal stenosis or narrowing of the foramina. 

The Board also does not find that a rating higher than 40 percent for the Veteran's low back disability is warranted under the revised criteria, which became effective September 26, 2003.  To warrant a higher, 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine.   To warrant a 100 percent rating, there must be evidence of unfavorable ankylosis of the entire spine.  From September 26, 2003, the evidence does not reflect that the Veteran's low back disability resulted in ankylosis, favorable or unfavorable.  In April 2004, forward flexion of the thoracolumbar spine was to 45 degrees; in January 2007, forward flexion was to 45 degrees; and in October 2010, forward flexion was to 40 degrees.  The January 2007 and October 2010 VA examiners noted that there was no additional limitation due to pain after repetitive testing.  These findings are actually consistent with a 20 percent rating under the General Rating Formula.  Hence, the 40 percent rating more than adequately compensates the Veteran even when considering painful motion and other Deluca factors.   

The Board has also considered the Veteran's reports of incapacitating episodes.  As noted above, as of September 23, 2002, IVDS can be evaluated on either the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurological manifestations, along with evaluations of all other disabilities, whichever results in the higher rating.  Furthermore, the revised criteria, which became effective September 26, 2003, sets forth the Formula for Rating IVDS Based on Incapacitating Episodes.  In this case, however, although the Veteran has described having incapacitating episodes, the medical evidence does not indicate any bed rest prescribed by a physician, let alone for a total period of at least six weeks in a relevant 12-month period, as required for higher rating of 60 percent.  

Furthermore, as noted for IVDS effective September 23, 2002, and under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected low back disability.  In this case, the medical evidence indicates that the Veteran has had lumbar radiculopathy related to IVDS.  Neurological manifestations involving lumbar radiculopathy are generally rated under the provisions of 38 C.F.R. § 4.124a, DC 8520 (2010), for rating the sciatic nerve.

Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. 38 C.F.R. §§ 4.120-4.124a (2010).  Under DC 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent rating. Complete paralysis of the sciatic nerve warrants a 80 percent rating, but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).

In light of the above, the Board has considered the Veteran's complaints of pain radiating into his lower extremities, along with numbness in his groin; however, the April 2004 VA examiner indicated that there were no neurological deficiencies in the Veteran's lower extremities.  The January 2007 VA examiner found some decreased strength in the right hip flexion and right knee extension and decreased reflexes, but no sensory deficits; overall, the examiner opined that there was only minimal neurologic deficiency  in the right lower extremity.  In October 2010, however, reflex, sensory, and motor examinations findings were normal - indicating no neurological deficits in the lower extremities.  As the evidence during this time period has not consistently shown neurological deficiencies in the lower extremities, a compensable rating is not warranted under Diagnostic Code 8420.   Hence, the Board finds that the neurological manifestations of the Veteran's lumbar radiculopathy warrant no more than a 0 percent (noncompensable) rating, and when combined with the orthopedic manifestations of the low back disability (as discussed above), no more than a 40 percent rating is warranted.

Both Increased Rating Claims

The Board has also considered whether the Veteran's bilateral pes planus and low back disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, there are no exceptional or unusual factors with regard to the Veteran's bilateral pes planus and low back disability. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the periods in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board concludes that there is no basis for any further staged rating of the Veteran's bilateral pes planus and low back disability, pursuant to Hart (cited above); that a rating higher than 10 percent for the Veteran's bilateral pes planus is not warranted prior to October 21, 2010; that a 30 percent, but no higher, rating for bilateral pes planus is warranted from October 21, 2010; that a rating in higher than 10 percent for low back disability is not warranted from October 7, 1994 to September 26, 1996; that a 20 percent, but no higher, rating for low back disability is warranted from September 27, 1996 to January 29, 2002; and that a 40 percent, but no higher, rating for low back disability is warranted from January 1, 2003 to May 23, 2005, and from May 1, 2006.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine; however, the Board finds that the preponderance is against assignment of any higher ratings.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

New and material evidence having been received; the claim for service connection for hypertension, to include as secondary to anxiety with depression, is reopened.

A rating in excess of 10 percent prior to October 21, 2010 for bilateral pes planus is denied.

A 30 percent rating from October 21, 2010 for bilateral pes planus is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 10 percent from October 7, 1994 to September 26, 1996 for low back disability is denied.

A 20 percent rating from September 27, 1996 to January 29, 2002 for low back disability is granted, subject to the legal authority governing the payment of VA compensation.

A 40 percent rating from January 1, 2003 to March 18, 2003 for low back disability is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 40 percent from March 19, 2003 to May 23, 2005 and from May 1, 2006 for low back disability, is denied.


REMAND

As discussed above, the Veteran contends that his current hypertension was induced or is aggravated by his service-connected psychiatric disorder.  In March 2010, he submitted Internet research suggesting a connection between hypertension, stress, and psychiatric symptoms.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006). The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2010).

Given the evidence suggesting that the Veteran's hypertension might be related to a service-connected disability, and the absence of any current medical opinion on the question of nexus, the Board finds that further examination and medical opinion is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As regards the surgical scars of the lumbar spine, the Board points out that the Veteran underwent lumbar spine surgery in January 2002 and May 2005.  Subsequent medical records indicate that he has scars associated with these two surgeries.  The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, there is insufficient information to determine whether a separate compensable rating is warranted for the surgical scars of the lumbar spine.  Hence, a remand is necessary for further VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for hypertension and low back disability from February 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran is to be provided an appropriate examination to assess the nature and etiology of his hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is to provide an opinion as to whether any of the Veteran's service-connected disabilities (specifically, anxiety with depression) caused or aggravate his hypertension.  The examiner should also comment on the Internet research submitted by the Veteran in March 2010 suggesting a relationship between hypertension, stress, and psychological problems.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should also be scheduled for a VA scar examination to evaluate his surgical scars of the lumbar spine, at a VA medical facility.  All indicated tests and studies are to be performed, and a comprehensive history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.

The examination must be conducted following the protocol in VA's Scars Examination Worksheet.  The examination must respond to the instructions contained therein.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record. If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


